Citation Nr: 0617759	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-02 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right abdominal wall and lumbar region, 
currently evaluated separately as 50 percent disabling for 
disability of muscle group XIX, 10 percent disabling for 
abdominal scars, and 10 percent disabling for a scar on the 
left lateral low back.

2.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease, L4-L5 
bulging disc, lumbar levoscoliosis, bilateral degenerative 
sacroiliitis, claimed on a direct basis and as secondary to 
service-connected residuals of a gunshot wound of the right 
abdominal wall and lumbar region with damage to muscle group 
XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran was wounded in August 1947 while on active duty 
with the Puerto Rico National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 2003 statement the veteran claimed entitlement to 
service connection for resection of his small intestine as a 
gunshot wound residual.  This issue is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a lumbar 
spine disability, to include degenerative joint disease, L4-
L5 bulging disc, lumbar levoscoliosis, bilateral degenerative 
sacroiliitis, claimed on a direct basis and as secondary to 
service-connected residuals of a gunshot wound of the right 
abdominal wall and lumbar region with damage to muscle group 
XIX is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran has severe muscle disability of muscle group 
XIX.

2.  Scar residuals of the veteran's in-service gunshot wound 
consist of three tender, painful scars-a two-centimeter by 
two-centimeter entrance scar on his right upper abdomen, a 
ten-centimeter by four-centimeter surgical scar on the left 
abdominal wall, and a two-centimeter by one-centimeter by 
three-centimeter deep scar on his left lateral low back.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent disability for disability of muscle group XIX have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5319 (2005).

2.  The veteran is entitled to three separate 10 percent 
disability ratings for each of the three scar residuals of 
his in-service gunshot wound, but the criteria for a higher 
disability rating or an additional disability rating for any 
of the three scars have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7803, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The veteran's claim was originally adjudicated by a rating 
decision in March 1998.  A letter from the RO in March 2002 
provided notice regarding what information and evidence was 
needed to substantiate the veteran's increased rating claim, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claim, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran's claim was re-
adjudicated by a February 2004 Supplemental Statement of the 
Case (SSOC).  This action essentially cured the error in the 
timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in February 
1998, April 2002, and January 2004.

Further, VA's efforts have complied with the instructions 
contained in the October 2003 Remand from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  In June 2006, the Board granted the veteran's 
representative's motion to advance this case on the docket 
due to the veteran's advanced age.  38 C.F.R. § 20.900(c) 
(2005).

Analysis
a.  Disability of muscle group XIX
The veteran's service-connected residuals of a gunshot wound 
of the right abdominal wall and lumbar region with damage to 
muscle group XIX are evaluated as 50 percent disabling for a 
severe muscle disability.  38 C.F.R. § 4.73, Diagnostic Code 
5319 (2005).  This rating was granted by the RO after this 
appeal was remanded for additional development in October 
2003.  There is no higher disability rating available under 
Diagnostic Code 5319, and he currently receives the maximum 
rating available for his disability.  Extraschedular 
considerations are discussed later in this decision.  

b.  Scar residuals
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders, including scars.  See 67 Fed. Reg. 49590 (July 31, 
2002).  This amendment was effective August 30, 2002.  Id.  
The law requires that for any date prior to August 30, 2002, 
the Board cannot apply the revised regulations.

VA provided the old and the new regulations to the veteran 
and his representative in a February 2004 Supplemental 
Statement of the Case.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Neither set of criteria is 
more favorable to the veteran.

The veteran has been assigned a 10 percent disability rating 
under Diagnostic Code 7804 for a scar on his abdomen and a 
separate 10 percent disability rating under that same 
diagnostic code for a scar on his back.  Prior to being 
amended, Diagnostic Code 7804 provided a 10 percent 
disability evaluation for superficial scars that are tender 
and painful on objective demonstration.  No higher disability 
rating is available under Diagnostic Code 7804.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2005).

However, the evidence shows that the veteran in fact has 
three scar residuals of his in-service gunshot wound.  Three 
scars were noted during VA examination of the veteran in 
August 1950.  VA examination of the veteran in January 2004 
showed a two-centimeter by two-centimeter entrance scar on 
his right upper abdomen, a 10-centimeter by four-centimeter 
surgical scar on the left abdominal wall, and a two-
centimeter by one-centimeter by three-centimeter deep scar on 
his left lateral low back.  All of the scars were tender to 
palpation and sensitive to touch.

Therefore, the veteran is entitled to an additional 10 
percent disability because separate rating are warranted for 
each of the three tender, painful scars, and the veteran has 
only been assigned ratings for two of the scars.

The Board has also considered other diagnostic codes for 
scars, but the preponderance of the evidence shows that the 
veteran is not entitled to an additional or higher disability 
rating under any relevant diagnostic code.  Under Diagnostic 
Code 7803 of the old criteria, a 10 percent disability rating 
is assigned for scars that are poorly nourished, with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Similarly, under Diagnostic Code 7803 of the amended 
criteria, a 10 percent disability rating is assigned for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  There is no evidence suggesting that the 
veteran's scars are not well-healed.

Accordingly, the evidence shows that the veteran is entitled 
to three separate 10 percent disability ratings for each of 
the three scar residuals of his in-service gunshot wound, but 
the preponderance of the evidence is against a higher 
disability rating or additional disability rating for any of 
the three scars.

c.  Extraschedular consideration
In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to muscle and skin 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
disabilities.

Although the evidence shows that the veteran is retired, it 
is undisputed that his service-connected disabilities would 
have an adverse effect on any employment; however, it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  The combined 60 percent disability 
rating currently assigned for the veteran's service-connected 
disability reflects significant impairment of employment.  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased evaluation for disability of 
muscle group XIX, currently evaluated as 50 percent 
disabling, is denied.

Entitlement to two separate 10 percent disability ratings, 
but no higher, for abdominal scars, currently assigned a 
single 10 percent rating, is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to an increased evaluation for a scar on the left 
lateral low back, currently evaluated as 10 percent 
disabling, is denied.


REMAND

Regarding the veteran's claim of entitlement to service 
connection for a lumbar spine disability, which was denied by 
the RO in a June 2003 rating decision, the veteran has filed 
a timely notice of disagreement with that decision.  The RO 
has not issued a statement of the case (SOC) that addresses 
this issue.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Furnish a statement of the case (SOC) 
regarding the issue of entitlement to 
service connection for a lumbar spine 
disability, to include degenerative joint 
disease, L4-L5 bulging disc, lumbar 
levoscoliosis, bilateral degenerative 
sacroiliitis, claimed on a direct basis 
and as secondary to service-connected 
residuals of a gunshot wound of the right 
abdominal wall and lumbar region with 
damage to muscle group XIX, to the 
veteran and his representative and give 
them the opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


